Citation Nr: 0427604	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's post traumatic stress disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for posttraumatic 
stress disorder, but no more, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction did 
not notify the veteran of the information and evidence 
necessary to substantiate the claim and the above duties to 
obtain or provide evidence prior to the July 1997 rating 
decision.  This rating decision pre-dated the passage of the 
VCAA.  However, the Board finds that this will not prejudice 
the veteran in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim and the duties to obtain 
or provide evidence in October 2003.  The RO notified the 
veteran of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
matter to the VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  In sum, the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The RO notified the veteran the reasons why he was not 
entitled to an increased rating in the July 1997, March 2001 
and April 2001 rating decisions, the March 1998 statement of 
the case, and the September 1998, February 2000, April 2001, 
May 2001 and June 2004 supplemental statements of the case.  
The RO notified the veteran of the laws and regulations 
pertaining to increased ratings and provided a detailed 
explanation why an increased rating for post traumatic stress 
disorder was not warranted under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the RO requested and obtained VA 
outpatient treatment records dated since 1997.  They show 
treatment for post traumatic stress disorder as well as 
conditions other than his service-connected psychiatric 
disorder.  At the personal hearing the veteran testified that 
he receives treatment for his post traumatic stress disorder 
only at the Brick VA outpatient clinic.  The veteran does not 
contend and the evidence does not show that there are medical 
treatment records that have not been obtained, which are 
necessary to proceed to a decision in this case.  

In this case, the veteran has undergone VA compensation 
examinations in June 1997, April 1999, April 2001 and June 
2004.  The examiners who performed the April 2001 and June 
2004 VA examinations certified access to and review of the 
veteran's claims folder and the veteran's medical records in 
connection with the examinations.  All the above VA examiners 
provided findings and opinions regarding the severity of the 
veteran's post traumatic stress disorder.  The veteran also 
submitted an August 2004 psychological evaluation in support 
of his claim.  This examiner also provided findings and an 
opinion regarding the severity of the veteran's post 
traumatic stress disorder.  The veteran waived RO 
consideration of this evidence and requested that his case be 
decided.  The Board finds that additional development is not 
necessary to make a decision on the issue being decided in 
this case.  Another VA examination is unnecessary in this 
case because the medical findings of record already 
substantiate, in part, the veteran's claim for an increased 
rating for post traumatic stress disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance in developing the facts 
pertinent to the issue of an increased rating is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

In March 1992, the RO granted service connection for post 
traumatic stress disorder.  The RO assigned a 30 percent 
disability rating.  

The veteran filed a claim for an increase in April 1997.  He 
stated that his post traumatic stress disorder had worsened, 
insofar as, he experienced increased panic attacks, anxiety 
and depression and increased sleeping problems due to 
nightmares and flashbacks of combat action.  He argues that 
the evidence shows his disability has increased in severity 
and warrants an increased rating.  

At a June 1997 VA compensation examination, the examiner 
reported the veteran's history.  The examiner performed a 
mental status examination.  The veteran was alert and 
oriented and speech was normal.  He was anxious and 
depressed.  Concentration was slightly impaired but memory 
was good.  He was not tangential or circumstantial and he was 
able to abstract.  His insight and judgment were good.  The 
diagnosis was chronic post traumatic stress disorder.  The 
examiner provided a current Global Assessment of Functioning 
(GAF) score of 60 to 65.  The examiner stated that the 
veteran was not occupationally impaired because he had been 
able to work until retirement.  However, the examiner stated 
that the veteran was becoming more socially impaired due to 
nightmares and flashbacks of combat action that were becoming 
more frequent and incapacitating.  The examiner stated that 
this was causing the veteran to become more socially 
isolative from friends and family.  

The RO obtained the veteran's VA treatment records dated from 
1991 to 1998.  They show periodic examination and treatment 
for post traumatic stress disorder.  The veteran complained 
of ongoing nightmares and flashbacks of combat action.  The 
examiners generally noted that his continued intrusive 
thoughts caused interrupted sleep.  

At an April 1999 VA compensation examination, the examiner 
reported the veteran's history.  The veteran continued to 
take medication for anxiety and panic attacks.  He reported 
having nightmares two times a week and ongoing intrusive 
thoughts about combat.  He lived with his wife and 
occasionally saw his daughter and a friend but generally 
avoided crowds because of hypervigilance and exaggerated 
startle response.  The examiner performed a mental status 
examination.  The veteran was oriented and speech was normal.  
His mood was neutral and affect was appropriate.  Thought 
processes were coherent though contact was overly burdened by 
traumatic memories.  Both short and long-term memory was 
somewhat impaired.  He had some insight into his condition.  
The diagnosis was post traumatic stress disorder with 
depressive and anxious features.  The examiner stated that 
his war memories intruded upon his consciousness and he had 
over arousal and consequent isolation.  The examiner provided 
a current GAF score of 55.  The examiner stated that the 
veteran had moderate symptoms including sleep problems.  The 
examiner concluded that the veteran had moderate difficulty 
in occupational functioning and at least moderate difficulty 
in social functioning.  

The RO obtained the veteran's VA treatment records dated from 
1999 to 2000.  They show periodic examination and treatment 
for post traumatic stress disorder.  The veteran complained 
of continued nightmares and intrusive thoughts related to his 
wartime experiences.  The examiners provided GAF scores of 60 
and 61 during this time.  

At an April 2001 VA compensation examination, the examiner 
reported the veteran's history.  He stated that the history 
was obtained from the veteran and the medical records.  The 
veteran continued to take medication and received outpatient 
treatment approximately once every twelve weeks.  He reported 
that he was still having nightmares two-to-three times a week 
and intrusive thoughts about his combat experiences.  He had 
diminished interest in activities and only watched television 
or worked in the yard.  He had a restricted range of effect.  
He reported persistent symptoms of increased arousal.  His 
medication helped him sleep but he often awoke prematurely.  
He had some problems with irritability and anger and 
difficulty sustaining concentration.  He also reported 
hypervigilance and a symptom of an exaggerated startle 
response.  The veteran was retired and he lived with his 
wife.  He had a good relationship with his wife, his daughter 
and her family, and he saw his nephew regularly.  He 
socialized with his family but otherwise he avoided 
socializing and had no friends.  The examiner summarized that 
his post traumatic stress disorder led to excessive social 
isolation.  The examiner performed a mental status 
examination.  His mood was depressed and affect was 
constricted.  Thought processes were intact and there were no 
impairments in perception but thought content was marred by 
persistent traumatic war memories.  He denied recent 
assaultive behavior.  The veteran was oriented and his 
immediate was intact with some impairment but his remote 
memory was intact.  He could concentrate with undue effort.  
Judgment was intact and he could think abstractly when 
pushed.  He had mild-to-moderate anger as well as excessive 
irritability.  He had some insight into his condition.  The 
diagnosis was chronic post traumatic stress disorder.  The 
examiner provided a current GAF score of 60.  The examiner 
stated that the veteran had moderately severe symptoms 
including sleep problems and nightmares.  The examiner also 
stated the veteran had moderately impaired social functioning 
with excessive avoidance.  

The RO obtained the veteran's VA treatment records dated from 
2001 to 2003.  They show periodic examination and treatment 
for post traumatic stress disorder.  The evidence shows the 
veteran began a new medication, which helped his sleep 
problems.  He stated that he still had nightmares but he was 
doing well.  He reported being stable and not depressed.  The 
diagnoses were post traumatic stress disorder and alcohol 
dependence.  The examiners provided GAF scores of 62 and 67 
during this time.  

At a June 2004 VA compensation examination the examiner 
reported the veteran's history.  The examiner certified 
review of the claims folder in connection with the 
examination.  The veteran reported nightmares, flashbacks, 
hypervigilance, and easy startle response, which he 
experienced every night.  He described them as moderate in 
nature.  He was married and his activities were watching 
television or gardening.  The examiner performed a mental 
status examination.  His mood was neutral but his affect was 
blunted.  There were no appreciable problems.  Thought 
process and thought was normal.  There was no suicidal or 
homicidal ideation.  The veteran was oriented.  Insight and 
judgment was fair.  Impulse control was also fair.  The 
diagnosis was post traumatic stress disorder.  The examiner 
summarized that the veteran has been able to work but he has 
some problems with relationships.  The examiner provided a 
current GAF score of 50.  The examiner stated that the 
veteran had moderate symptoms and that the veteran was 
somewhat isolative.  

During the August 2004 psychological evaluation the examiner 
reported the veteran's history.  The examiner did not review 
the claims folder or the evidence in connection with the 
evaluation.  The veteran reported daily nightmares about his 
combat-related experiences and difficulty sleeping.  He 
reported irritability, tension, difficulty concentrating and 
daily intrusive thoughts.  He felt detached and isolated and 
avoided crowds.  He reported hypervigilance and an 
exaggerated startle response.  The examiner conducted several 
diagnostic tests.  The diagnosis was chronic post traumatic 
stress disorder and alcohol abuse in partial remission.  The 
examiner provided a GAF score of 40 and concluded that the 
veteran's symptoms were moderate to severe in degree.  The 
examiner stated that his identified symptoms have impacted on 
all areas of his life particularly his interpersonal and 
vocational pursuits.  
Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in 
this case the veteran filed his claim on August 23, 1999, 
which is after the effective date of the amended regulations.  
Therefore, the criteria for rating the veteran's post 
traumatic stress disorder prior to November 7, 1996 have no 
application to the veteran's claim.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
an intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent disability rating is provided for occupational 
and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is provided for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is provided for total occupational 
and social impairment with occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Analysis

The veteran seeks a rating in excess of 30 percent for his 
service-connected post traumatic stress disorder.  He 
contends he has experienced increased panic attacks, anxiety 
and depression and increased sleeping problems due to 
nightmares and flashbacks of combat action.  

During the June 1997 VA compensation examination, the veteran 
was alert and oriented and speech was normal.  Although he 
was anxious and depressed and his concentration was slightly 
impaired, his memory and judgment was good and he was able to 
abstract.  This examiner determined that the veteran's main 
impairment was due to social isolation because of his 
nightmares and flashbacks of combat action.  

The VA treatment records dated from 1991 to 2000 also show 
that the main impairment caused by the veteran's post 
traumatic stress disorder was interrupted sleep due to 
ongoing nightmares and flashbacks of combat action and 
intrusive thoughts related to his wartime experiences.  

During the April 1999 VA compensation examination, the 
veteran continued to have nightmares and ongoing intrusive 
thoughts about combat.  Although he had anxiety and panic 
attacks the evidence shows he was taking medication that 
controlled these symptoms.  He avoided crowds because of 
hypervigilance and exaggerated startle response but he lived 
with his wife and they generally had a good relationship and 
he also occasionally saw his daughter and a friend.  The 
evidence shows that he remained retired and he did not have 
occupational impairment.  Again, the veteran's main problem 
was social isolation due to his intrusive thoughts about his 
combat experiences.  Mental status examination showed he was 
oriented and his speech was normal.  His mood was neutral and 
affect was appropriate.  His thought processes were also 
coherent.  Examination did reveal that the veteran's short 
and long-term memory was somewhat impaired but he had some 
insight into his condition.  Based on the examination and 
evaluation the examiner opined that the veteran had moderate 
symptoms, which were mainly manifested by sleep problems.  
This examiner concluded that the veteran had moderate 
difficulty in occupational functioning and at least moderate 
difficulty in social functioning.  

Similarly, during the April 2001 VA compensation examination, 
the veteran was still having nightmares two-to-three times a 
week and intrusive thoughts about his combat experiences.  
However, he continued to take medication, which helped him 
sleep despite waking prematurely.  Although he had diminished 
interest in activities that consisted of watching television 
or working in the yard, he did socialize with his wife and 
family.  He reported that he had a good relationship with his 
wife, his daughter and her family, and he saw his nephew 
regularly.  Mental status examination showed he had a 
restricted range of affect and some problems with 
irritability and anger and difficulty sustaining 
concentration; however, he denied recent assaultive behavior.  
In addition, his thought processes were intact and there were 
no impairments in perception.  The veteran was oriented and 
his memory was intact with only some minor impairment in his 
immediate remote memory.  He could concentrate with effort, 
judgment was intact and he could think abstractly.  Based on 
the examination and evaluation the examiner opined that the 
veteran had moderately severe symptoms that were mainly due 
to sleep problems and nightmares.  This examiner concluded 
that the post traumatic stress disorder resulted in only 
moderately impaired social functioning with excessive 
avoidance, which led to his social isolation.  

The VA treatment records dated from 2001 to 2003 shows the 
veteran began a new medication, which helped his sleep 
problems.  He stated that he still had nightmares but he was 
doing well.  He reported being stable and not depressed.  

Apart from the numerous assessments during the above 
examinations and during outpatient treatment that the 
veteran's post traumatic stress disorder generally results in 
moderate social functioning, many of these examiners provided 
a GAF score regarding his occupational and social 
functioning.  During the June 1997 VA examination the 
examiner provided a current GAF score of 60 to 65.  During 
the April 1999 VA examination the examiner provided a current 
GAF score of 55.  During outpatient treatment from 1998 to 
2000 the examiners provided GAF scores of 60 and 61.  During 
the April 2001 VA examination the examiner provided a current 
GAF score of 60.  Finally, during outpatient treatment from 
1998 to 2000 the examiners provided GAF scores of 62 and 67 
during this time.    

On review, the statements and the medical findings during 
this time revealed that the veteran's symptoms included 
periodic impairment in affect, minor impairment in short-term 
memory; panic attacks and a disturbance of motivation and 
mood due to the nightmares and intrusive thoughts of combat, 
the evidence shows his post traumatic stress disorder did not 
cause circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands; impairment of 
long-term memory or significant impairment of short-term 
memory, impaired judgment or abstract thinking.  

The Board finds that the probative evidence shows that the 
veteran's posttraumatic stress disorder does warrant a rating 
of 50 percent.  

Moreover, during the June 2004 VA compensation examination, 
the examiner reported the veteran's history.  It shows that 
the veteran's symptoms increased in severity because he was 
now experiencing nightmares, flashbacks, hypervigilance, and 
easy startle response, which he experienced every night.  
Although he remained married to his wife, the veteran 
testified that he had been having increasing difficulty 
maintaining a good relationship with her.  His activities 
remained limited to watching television or gardening.  Mental 
status examination showed that his mood was neutral but his 
affect was blunted.  The examiner summarized that, although 
the veteran had been able to work and was leading a retired 
life, he had problems with relationships.  The examiner 
characterized the veteran's major symptoms as social 
isolation.  Although the examiner stated that the veteran had 
moderate symptoms that resulted from his post traumatic 
stress disorder, the examiner provided a current GAF score of 
50.  The Board finds that this assessment of functioning is 
highly probative because this is the only examiner who 
certified a review of the veteran's entire claims folder in 
connection with the examination.  Consequently, this examiner 
is in a better position to assess the veteran's current 
functioning in light of his entire history of impairment 
caused by his posttraumatic stress disorder symptoms.  

An August 2004 psychological evaluation report also shows 
that the veteran is experiencing nightmares about his combat-
related experiences and difficulty sleeping on a daily basis.  
The veteran was also experiencing increased irritability, 
tension, difficulty concentrating and daily intrusive 
thoughts.  The report shows that the veteran continued to 
feel detached and isolated and that he avoided crowds.  The 
veteran also had continued hypervigilance and an exaggerated 
startle response.  This examiner also had the opportunity to 
conduct multiple psychological tests and he certified that 
the results were valid.  Based on the examination and 
testing, the examiner concluded that the veteran's symptoms 
were moderate to severe in degree.  The examiner stated that 
his identified symptoms have impacted on all areas of his 
life particularly his interpersonal and vocational pursuits.  
The Board finds that this evidence supports a 50 percent 
disability rating for the veteran's post traumatic stress 
disorder.  

However, the Board finds that this evidence, as well as all 
the prior medical findings, does not support a rating in 
excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although the examiner who performed the August 2004 
psychological evaluation provided a GAF score of 40, which 
indicates impairment in reality testing or communication 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), this score is not 
consistent with the objective findings reported by that 
examiner or any of the previous VA examiners.  The prior VA 
outpatient records and VA examination findings, as well as 
statements and testimony from the veteran, does not support a 
finding of deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  The prior 
medical findings and the August 2004 report itself does not 
show that the veteran's post traumatic stress disorder 
symptoms include suicidal ideation; obsessional rituals which 
interfere with routine activities; obscure, irrelevant, or 
illogical speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
periods of violence; spatial disorientation; or, neglect of 
personal appearance and hygiene.  This examiner did not 
review the veteran's claims folder in connection with the 
evaluation.    

The Board has weighed the evidence concerning the veteran's 
psychiatric disorder.  In the opinion of the Board, the 
evidence shows that the service-connected post traumatic 
stress disorder became productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In addition, the Board notes that the RO, in the March 1998 
statement of the case and the supplemental statements of the 
case, concluded that an extraschedular evaluation was not 
warranted for the veteran's post traumatic stress disorder.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  The evidence does not show that the 
veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  Although 
the veteran is not employed, his is a retired postal worker 
and there is no indication or record that the veteran ever 
lost a job due to his service-connected post traumatic stress 
disorder.  The evidence also fails to show that his service-
connected post traumatic stress disorder had produced marked 
interference with employment.  The evidence shows that the 
veteran has never been hospitalized for his service-connected 
post traumatic stress disorder since his separation from 
active service.  In fact, the evidence shows that he 
currently receives only weekly VA outpatient medical 
treatment for his service-connected disability.  The evidence 
does not show any other factor consistent with an exceptional 
or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
3.321(b)(1).  

For these reasons, the Board concludes that the criteria for 
a rating of 50 percent for post traumatic stress disorder, 
but no more, have been met beginning in June 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  



ORDER

Entitlement to a 50 percent rating for posttraumatic stress 
disorder is granted.  


REMAND

In a June 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent disability evaluation, effective April 25, 1997.  The 
veteran filed a notice of disagreement to the noncompensable 
rating assigned for this service-connected disability.  The 
RO has not provided the veteran a statement of the case on 
this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an initial compensable 
evaluation for service-connected 
bilateral hearing loss.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

2.  Should this veteran file a timely 
substantive appeal the VBA AMC will 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and the case returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



